Citation Nr: 1743130	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  13-35 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Whether or not the overpayment created by the removal of the Veteran's spouse from the award was proper.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel






INTRODUCTION

The Veteran served on active duty from June 1975 to June 1978 and from January 1991 to April 1991.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2012 administrative decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  

On his December 2013 VA Form 9, the Veteran indicated that he was appealing only the issue of no payment made to his wife for her medical expenses from 1999 to 2007.  However, the apparent nonpayment of his wife's medical expenses by VA is not an issue on appeal.  It is a separate issue that has not been adjudicated by the RO, and so the Board refers the issue to the RO for appropriate action.  

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).   


FINDINGS OF FACT

1.  The Veteran's spouse died in July 2009; VA was notified of her death as a result of a review of the Veteran's VA treatment notes and confirmed the death through an internet search.

2.  The Veteran did not respond to a notice of the proposed removal of his wife from his benefit payments.

3.  The creation of an overpayment was not due solely to VA administrative error.





CONCLUSION OF LAW

The overpayment created by the removal of the Veteran's spouse from the award is valid.  38 U.S.C.A. § 5112 (b) (West 2014); 38 C.F.R. §§ 3.500, 3.501 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West. 2014)), is not applicable to cases involving overpayment and waiver of indebtedness cases.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002); see also Lueras v. Principi, 18 Vet. App. 435 (2004).  Notwithstanding the fact that the VCAA is not controlling in these matters, the Board observes that the RO has explained to the Veteran the bases for finding that the debt was valid.  It also afforded him a fair opportunity to present arguments and evidence in support of his challenge to the validity of the overpayment, including scheduling a hearing before the Board, which the Veteran failed to attend.  Therefore, the Board concludes that the requirements for the fair development of the appeal have been met in this case. See 38 C.F.R. § 1.911 (c) (2017).  See also Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) ("VA's . . . 'duty to assist' is not a license for a 'fishing expedition' to determine if there might be some unspecified information which could possibly support a claim."); Counts v. Brown, 6 Vet. App. 473, 478- 79 (1994).

II. Legal Criteria and Analysis

An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled.  See 38 U.S.C.A. 
§ 5302; 38 C.F.R. § 1.962.  In order for the Board to determine that the overpayment was not properly created, such that the debt was not valid, it must be established that the appellant was legally entitled to the benefits in question or, if there was no legal entitlement, then it must be shown that VA was solely responsible for the Veteran being erroneously paid benefits.  Administrative errors include all administrative decisions of entitlement, whether based upon mistake of fact, misunderstanding of controlling regulations or instructions, or misapplication of law.  VAOPGPREC 2-90 (July 17, 1989), 55 Fed. Reg. 27757 (1990).

Sole administrative error connotes that the appellant neither had knowledge of nor should have been aware of the erroneous award. Further, neither the appellant's actions nor her failure to act must have contributed to payment pursuant to the erroneous award. 38 U.S.C.A. § 5112 (b)(9), (10) (West 2014); 38 C.F.R. § 3.500 (b)(2); Jordan v. Brown, 10 Vet. App. 171 (1997).  A finding of sole administrative error requires not only error on the part of VA, but that the beneficiary is unaware that the payments are erroneous.

Statements from a veteran are generally satisfactory and accepted as proof of change in dependency status.  38 C.F.R. §§ 3.204, 3.213 (2017).  The statement must be made to an individual who meets certain requirements.  See 38 C.F.R. 
§  3.217 (b) (2017).  Those requirements include that the individual is authorized to receive the information or statement under 38 C.F.R. § 3.100; verifies certain identifying data about the beneficiary; and informs the provider of the information or statement that it will be used for the purpose of calculating benefit amounts.

The Veteran and his wife married in June 1999.  She died in July 2009.  In July 2009, the Veteran informed VA medical center staff that his wife had died.  Medical Center staff are not authorized to receive such information, and the treatment note does not reflect that the staff verified the necessary information or advised the Veteran as to benefit calculations as required under 38 C.F.R. § 3.217.  The record does not reflect that the Veteran contacted VA in any other way with regard to his wife's death.  

In March 2011, VA noted the treatment record which discusses the death of the Veteran's wife and also located an announcement of the funeral service online.  VA then sent the Veteran a letter proposing to reduce his benefits based on removal of his wife from his award, effective August 1, 2009 and stating that no action would be taken before May 23, 2011, allowing the Veteran time to respond.  The Veteran did not respond, but it was not until August 2012 that VA took action to reduce the benefits.  An overpayment of $5,440.00 was assessed.  Notably, the Veteran has disagreed with the validity of the overpayment, but not with the amount assessed. 

In his Notice of Disagreement, the Veteran argued against the overpayment, asserting that he was "bombarded" with letters from VA inquiring as to whether he had dependents right after his wife's death and that he returned all of them informing VA that she had died.  He also reported that he sent paperwork regarding his wife's death to one of the "Presidents" of VA or the "director of V.A. affairs" and that he received some sort of payment in response as a result.  With the exception of form letters related to cost-of-living increases and tax abatement, the record is devoid of any communication between VA and the Veteran between April 2008 and March 2011.  No other forms or letters are shown as being sent to or returned by the Veteran.  There are also no VA treatment notes of record for that period, except for two from July 2009 discussing scheduling a home visit around the Veteran's wife's funeral service. 

Thus, the Board cannot at this time ascertain whether the Veteran did, in fact, notify the RO directly of his wife's passing as he describes.  However, in March 2011, the Veteran was advised that his wife was going to be removed from the award, and he did not respond.  He continued to not respond and to receive payments to which he was not entitled until October 2012 when the payment reduction went into effect and the overpayment was created.  

The Veteran was repeatedly advised that he must apprise VA of any changes in the status of his dependents.  Moreover, even after VA advised him that his wife would be removed from his award, the Veteran did not advise VA to reduce his payments immediately, but rather allowed the overpayment to continue to accrue.  Thus, the creation of the overpayment was not solely due to administrative error on VA's part. 

The Veteran also argued that VA stopped paying benefits for his wife after he was granted 100 percent disability.  However, in a September 2013 letter, the Veteran indicated that he had been paid for his wife.  Various letters also confirm that the Veteran was being paid as a Veteran with one dependent from July 1, 2000.  Nevertheless, a review of both of the Veteran's statements reveals that his primary argument against the overpayment is that his wife was apparently denied medical benefits by CHAMPVA and that he is now in debt as a result of her medical bills.  Therefore, he argues that the overpayment is offset by the money his wife was due, but not paid.  

Dependent medical care is available through the CHAMPVA program for Veterans paid at the 100 percent level.  See 38 U.S.C.A. § 1781; 38 C.F.R. § 17.270.  The record before the Board does not include any documents associated with any applications for CHAMPVA benefits made by the Veteran's wife except for a VA 10-3884A Exchange of Beneficiary Information & Request for Eligibility Data CHAMPVA. Even if such evidence were of record, the issue of the Veteran's wife's eligibility for CHAMPVA benefits is not before the Board.  Disability compensation and CHAMPVA are two separate benefits provided by VA, and payment under each program is made (or disallowed) without regard to payments made (or disallowed) under the other.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, as demonstrated by the above discussion, the preponderance of the evidence is against the Veteran's claim that the assessment of an overpayment created by removal of his wife from his award was not proper.  Therefore, his claim must be denied.








ORDER

The overpayment created by the removal of the Veteran's spouse from the award was proper, and the claim is denied.



____________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals




 
Department of Veterans Affairs


